On Petition for Rehearing. Gary, J. On the 29th of May last an opinion was filed affirming the decree in this case. On the petition of the appellant a rehearing was granted upon the suggestion that the damages allowed upon the dissolution of the injunction covered the expense of defending the whole case. When the injunction was dissolved the appellant voluntarily dismissed his bill. The appellee had filed a plea and answer, and her solicitor in preparing that plea and answer, and in obtaining such information in regard to the facts as enabled him to prepare them, had necessarily done much that would have been useful for the defense of the suit upon its merits, if the appellant had prosecuted it. All the services which were recited in the evidence, except the notice of, and attendance upon the motion to dissolve the injunction, and all the expenses of exhibits, were applicable to the defense upon the merits. The injunction was hut in anticipation that the final relief might be complete if the suit was successful. The evidence does not separate the services and show the usual price and value of such as were applicable to the dissolution of the injunction only. The decree is reversed and the cause remanded. Gerard v. Gateau, 15 Ill. App. 520. Reversed and remanded.